DETAILED ACTION
Preliminary Amendment filed on 08/08/2019 is acknowledged.  Claims 1-4 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawara et al. (US 2012/0214831) (Tanigawara) in view of Jia (US 2020/0378991).
Regarding claim 1, Tanigawara teaches an efficacy evaluation method of a drug for reversing tumor multidrug resistance (par [0081][0082]), comprising the following steps of:
S1, measuring mass spectra of standard substances of metabolic markers to
determine detection conditions of the metabolic markers (par [0150]), the metabolic marker comprising a serum metabolic marker and/or a urine metabolic marker (par [0076]),
S2, measuring mass spectra of serum samples and/or urine samples of a positive control group (cancer after effective treatment), a negative control group (cancer before treatment) of and a treatment group of a drug to be evaluated of a drug-resistant cancer using the detection conditions determined in the step S1 (par [0064][0106]);
S3, comparing the mass spectra of the serum samples and/or the urine samples of each group with the mass spectra of the standard substances of the metabolic markers respectively to obtain peak intensity of characteristic fragment particle peaks of the metabolic markers in the serum samples and/or the urine samples of each group (par [0081][0106][0107]); and
S4, evaluating through a first evaluation method or a second evaluation
method;
the first evaluation method being as follows: determining a concentration of
each metabolic marker according to the peak intensity of the characteristic fragment particle peak of each metabolic marker, then calculating a sensitivity of the treatment group of the drug to be evaluated according to the concentration, and evaluating an efficacy of the drug for reversing tumor multidrug resistance according to the sensitivity, wherein the larger the sensitivity is, the better the efficacy of the drug for reversing tumor multidrug resistance to be evaluated is (par [0081]), 
the second evaluation method being as follows: respectively comparing difference values of the peak intensity of the characteristic fragment particle peaks of the metabolic markers in the serum samples and/or the urine samples of the positive control group (cancer after effective treatment), the treatment group of the drug to be evaluated and the negative control group (cancer before treatment), and reflecting a concentration of each metabolic marker in each group by the difference value of the peak intensity, so as to evaluate the efficacy of the drug for reversing tumor multidrug resistance to be evaluated, wherein the larger the difference value of the concentrations is, the better the efficacy of the drug for reversing tumor multidrug resistance to be evaluated is (par [0081]).
Peak intensity means peak height or peak area.
Tanigawara does not specifically teach measuring a series of linear concentration samples of the standard substance of each metabolic marker to obtain a relationship between a peak area of a characteristic fragment particle peak and a concentration of each metabolic marker, and performing linear regression to obtain a linear regression equation. However, such process is a well-known calibration process in mass spectrometry quantity measurement.
Tanigawara does not specifically teach callback rate = (F0-F1)/F0x100%
F0 being a difference value between the concentration of the metabolic marker of the negative control group (cancer before treatment) and a concentration of a metabolic marker of a healthy group,
F1 being a difference value between the concentration of the metabolic marker of the treatment group of the drug to be evaluated and the concentration of the metabolic marker of the healthy group.
However, F0 - F1 = the difference value between the concentration of the metabolic marker of the negative control group (cancer before treatment) and the concentration of the metabolic marker after the treatment of the group drugs to be evaluated. In other words, F0-F1 is a change of the concentration of the metabolic marker before and after the cancer drugs treatment. Therefore, the recited callback rate is an obvious numerical manipulation of the drug sensitivity calculation. 
Tanigawara does not specifically teach that the serum metabolic marker comprising at least one of the following substances: α-linolenic acid, 3-methylglutaric acid and 17-hydroxystearic acid, the urine metabolic marker comprising at least one of the following substances: xanthurenic acid, indole-2-carboxylic acid and 3-furoic acid;
and HepG2 cell nude mouse model. However, Jia teaches the serum metabolic marker for liver cancer comprising at least one of the following substances: α-linolenic acid, 3-methylglutaric acid and 17-hydroxystearic acid (Table 1); and HepG2 cell nude mouse model (par [0317]). It would have been obvious to one of ordinary skill in the art to apply Tanigawara to liver cancer drug tests, in order to develop sensitive liver cancer drug.
Regarding claim 2, Tanigawara teaches that wherein only doxorubicin is administrated to the positive control group (par [0075]). It would have been obvious to one of ordinary skill in the art to optimize the dose and frequency of the drug treatment by routine experimentation. 
Regarding claim 3, a person skilled in the art would have recognized that administrating only normal saline to the negative control group once every three days for a total of seven times, with 0.2 ml each time by an administration method of tail vein injection is like no treatment.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to optimize the dose and frequency of the group of drugs to be evaluated by routine experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797